Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, independent claim 21 is directed to monitoring access to a secure casino apparatus. Claim 22 recites, “the method being provided by a casino apparatus security system comprising: a secure casino apparatus comprising”. The claim is indefinite because it is not clear if “a secure casino apparatus” of claim 22 refers to the same secure casino apparatus as claim 21 or a different secure casino apparatus. The claim is indefinite because it is not if a single secure casino apparatus is required or two separate casino apparatus is required.
In addition claim 21 is directed to a method comprising detecting an access to a cavity, activating an image capture apparatus, storing image data from the image capture apparatus. Claim 22 indicates that the method of claim 21 is performed using a casino apparatus. Although claim 22 further limits the structure components of casino apparatus, the claim is indefinite because the claim does not specify which steps of claim 21 the casino apparatus is performing and how the casino apparatus is performing the steps.
It appears that claim 22 is directed a casino apparatus which also encompasses the method of claim 21. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). The method claim of claim 21 is directed actual steps to be performed. However, the apparatus claim of claim 22 is directed to the structure of the apparatus and how the apparatus is configured or “arranged to” do. It is not clear if the claim is claiming the actual steps or the configuration of the apparatus. In this instance is not clear whether infringement occurs when one creates that apparatus to allow a user monitor the cavity or when access to the cavity is detected and camera is activated to capture images of the cavity. If claiming a method claim, the examiner suggests clarifying the steps are being perform by the apparatus and components of the apparatus (i.e. A method of monitoring access to a secure casino apparatus, the secure casino apparatus comprising an image capture apparatus… and the method comprising: detecting by the image capture apparatus an access to a cavitiy…).

Regarding claim 23, independent claim 21 is directed to monitoring access to a secure casino apparatus. Claims 23 specifies the secure casino apparatus which comprises a sensor arranged to detect the access to the cavity; a processor arranged to activate the image capture apparatus. The claim is indefinite because it is not clear if these components that are “arranged to” are actually perform the steps of “detecting an access to a cavity” and “activating an image capture apparatus” from claim 21. Similarly, to claim 22, the claim appears to recite an apparatus and a method and therefore indefinite for encompassing both an apparatus and the method steps of using the apparatus. See rejection above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21-25 are directed to performing a mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 21 recites, 
a method of monitoring access to a secure casino apparatus, the method comprising: 
detecting an access to a cavity comprised within the secure casino apparatus; 
activating an image capture apparatus; and 
storing image data from the image capture apparatus in a memory.

The underlined limitation recites an abstract idea of performing a mental process. The step of detecting an access to a cavity comprised within the secure casino apparatus is an observation that can be performed in the human mind, and therefore an abstract idea.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims recite, activating an image capture apparatus; and storing image data from the image capture apparatus in a memory. These limitations recite means of acquiring data (image data) and storing data (image data), which are insignificant extra solution activity. The claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

The claim incorporates additional limitation of an image capture apparatus. An image capture apparatus is well known, routine and conventional. McCrea (US 5,605,334) discloses that image capture apparatus used to capture casino objects inside an apparatus. McCrea discloses that image capture apparatus’ such as video cameras are conventional (cols. 13:58-66, 14:58-62).

The claim incorporates additional limitation of storing image data from the image capture apparatus in a memory. The courts have ruled that storing data in a memory is well known, routine and conventional. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 24-25 are directed to transmitting image data and providing an alert. These limitations are directed to extra solution or post solution activity. In addition, the courts have ruled that receiving or transmitting data are well known, routine and conventional. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 20-25 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawamoto (JP2005073936A)

1. Kawamoto discloses a secure casino apparatus (1 in Fig. 1), comprising: 
a casing and a cavity within the casing (Figs. 1-2), the casing further comprising an access member arranged to provide access to the cavity (“access member” or door 3 in Figs. 1-2); 
a sensor arranged to detect the access to the cavity and provide an access signal (door sensor 9 in Fig. 2; paragraphs 4, 12, 34-37); 
an image capture apparatus arranged to provide image data of the cavity when the image capture apparatus is activated (cameras 10A, 10B in Fig. 2); 
a memory arranged to store the image data (memory 105 in Fig. 3, paragraph 41); and 
a processor (control part 101 in Fig. 1; paragraphs 43) arranged to: 
process the image data and the access signal; and activate the image capture apparatus for an activation period when an access signal is provided by the sensor (paragraphs 34-37, 42-50).

2. Kawamoto discloses the secure casino apparatus of claim 1, wherein the image capture apparatus is located substantially inside the cavity (Inside the apparatus, cameras 10A, 10B in Fig. 2);

3. Kawamoto discloses the secure casino apparatus of claim 1, wherein the access comprises a duration, and wherein the sensor is arranged to provide the access signal throughout the duration of the access (During a duration or at least the period in which the door is opened; paragraphs 20, 22, 23. See also paragraphs 4, 12, 20 34-37, 43, 48).

4. Kawamoto discloses the secure casino apparatus of claim 3, wherein the processor is arranged to activate the image capture apparatus for the duration of the access (“Said image acquisition time respond/corresponds to the period when the door opening/release detection is output”, i.e. the period when the door is open; paragraph 20. See paragraphs 4, 12, 20, 22, 23, 34-37, 43).

5. Kawamoto discloses the secure casino apparatus of claim 1, wherein the access comprises a duration, and wherein the sensor is arranged to provide the access signal at intervals of predetermined length throughout the duration of the access (In Fig. 5 At steps 14, 15, an image is taken at “predetermined time” and repeated/intervals, so that the images can be compared, paragraphs 52-53).

6. Kawamoto discloses the secure casino apparatus of claim 5, wherein the activation period is not shorter than the predetermined length (The activation period is when the door is opened. (The detection of the door by activating the camera and analyzing the image occurs for a predetermined time T, paragraphs 52, 55. If it is still detected that the door is open, the duration of access T, then it continues for another predetermined time T. Therefore, the predetermined length or the time T of capturing image can be longer then the time of the door signal when is open

7. Kawamoto discloses the secure casino apparatus of claim 2, wherein the processor is arranged to activate the image capture apparatus for a predetermined buffer period after the duration of the access (The detection of the door by activating the camera and analyzing the image occurs for a predetermined time T, paragraphs 52, 55. If it is still detected that the door is open, the duration of access T, then it continues for another predetermined time T.).

8. Kawamoto discloses the secure casino apparatus of claim 1, wherein the secure casino apparatus further comprises an image transmission member arranged to transmit the image data (transmit to PDA or computer PC201 monitoring device 202 to be displayed, paragraphs 15. 46, 49)

9. Kawamoto discloses the secure casino apparatus of claim 8, wherein the image transmission member is arranged to transmit the image data by live-streaming the image data (Transmit to PDA or computer PC201 monitoring device 202 to be displayed, paragraphs 15, 46, 49. The transmission is considered “live-streaming of the image data” or real time to allow a guard to respond as the act is performed, paragraphs 16, 49).

10. Kawamoto discloses the secure casino apparatus of claim 8, wherein the image transmission member is arranged to transmit the image data to a remote device, the remote device comprising one of a display screen located on the secure casino apparatus, a server, a mobile device, or a computer (transmit to PDA or computer PC201 monitoring device 202 to be displayed, paragraphs 15, 46, 49).

11. Kawamoto discloses the secure casino apparatus of claim 1, wherein the secure casino apparatus further comprises a signal transmission member arranged to transmit the access signal (transmit to PDA or computer PC201 monitoring device 202, and/or alarm, paragraphs 15-16, 22-25, 42, 46, 49).

12. Kawamoto discloses the secure casino apparatus of claim 1, wherein the access detected by the sensor comprises a mode, the mode being one of an authorized access or an unauthorized access (detect unauthorized or illegal act; paragraphs 16-17, 46).

13. Kawamoto discloses the secure casino apparatus of claim 12, wherein the processor is arranged to determine the mode from the access signal (Determine from the access signal of the door, and the images whether the mode is unauthorized or illegal, paragraphs 16-17, 46, 56-59).

14. Kawamoto discloses the secure casino apparatus of claim 1, wherein the secure casino apparatus further comprises an alerting member arranged to provide an alert when the alerting member is activated (alert of illegal act, paragraphs 16-17, 22-25, 46, 56-59)

15. Kawamoto discloses the secure casino apparatus of claim 14, wherein the alert comprises at least one of an electronic mail, a text message, a dashboard alert, an alarm, a software feature, a video message, a screen animation, an audible alert, or a supersonic audio alert (dashboard alert/PDA, alarm, audible alert/ buzzer; paragraphs 15-17, 22-25, 46, 56-59)

16. Kawamoto discloses the secure casino apparatus of claim 14, wherein the processor is further arranged to activate the alerting member when the access signal having an unauthorised access mode is provided by the sensor (making a guard go to the field of an illegal act; paragraph 16. See also paragraphs 15-17, 22-25, 46, 56-59.)

17. Kawamoto discloses the secure casino apparatus of claim 1, wherein the secure casino apparatus is one of a gaming token sorting apparatus, a chipper, a gaming terminal, an electronic gaming machine, a gaming token transport device, a currency transport device, a dice spinner, a game ball spinner, or a dice shaker (gaming terminal; gaming machine, Fig. 1).

18. Kawamoto discloses the secure casino apparatus of claim 1, wherein the cavity is arranged to at least one of transport, store or sort one of physical currency, gaming tokens, a data storage device, or identification data (store currency/token; medal/tokens; paragraphs 19, 32)

20. Kawamoto discloses a casino apparatus security system, comprising: 
a secure casino apparatus (1 in Fig. 1) comprising: 
a casing and a cavity within the casing (Figs. 1-2), the casing comprising an access member arranged to provide access to the cavity (“access member” or door 3 in Figs. 1-2); 
a sensor arranged to detect the access to the cavity and provide an access signal (door sensor 9 in Fig. 2; paragraphs 4, 12, 34-37);
 an image capture apparatus arranged to provide image data of the cavity when the image capture apparatus is activated (cameras 10A, 10B in Fig. 2); 
a memory arranged to store the image data (memory 105 in Fig. 3, paragraph 41); 
a processor (control part 101 in Fig. 1; paragraphs 43) arranged to process the image data and the access signal (paragraphs 34-37, 42-50); and 
an image transmission member arranged to transmit the image data (transmit to PDA or computer PC201 monitoring device 202 to be displayed, paragraphs 15. 46, 49), 
wherein the processor is further arranged to activate the image capture apparatus for an activation period when an access signal is provided by the sensor (Activation period when the door opened; paragraphs 20, 22, 23. See also paragraphs 4, 12, 20 34-37, 43, 48), and  
wherein the casino apparatus security system further comprises a monitoring system comprising a remote device arranged to receive the image data from the image transmission member (transmit to PDA or computer PC201 monitoring device 202 to be displayed, paragraphs 15. 46, 49)

21. Kawamoto discloses a method of monitoring access to a secure casino apparatus, the method comprising: 
detecting an access to a cavity comprised within the secure casino apparatus (door sensor 9 in Fig. 2 detecting an access to a cavity; paragraphs 4, 12, 34-37); 
activating an image capture apparatus (paragraphs 34-37, 42-50) and 
storing image data from the image capture apparatus in a memory (storing in memory 105 in Fig. 3, paragraph 41).

22. The method of claim 21, the method being performed using a casino apparatus security system comprising: 
a secure casino apparatus comprising (1 in Fig. 1): a casing and a cavity within the casing, the casing comprising an access member arranged to provide access to the cavity (Figs. 1-2, the casing comprising an access member arranged to provide access to the cavity (“access member” or door 3 in Figs. 1-2); 
a sensor arranged to detect the access to the cavity and provide an access signal (door sensor 9 in Fig. 2; paragraphs 4, 12, 34-37);
an image capture apparatus arranged to provide image data of the cavity when the image capture apparatus is activated (cameras 10A, 10B in Fig. 2); 
a memory arranged to store the image data (memory 105 in Fig. 3, paragraph 41);
 a processor (control part 101 in Fig. 1; paragraphs 43) arranged to process the image data and the access signal (paragraphs 34-37, 42-50); and
 an image transmission member arranged to transmit the image data (transmit to PDA or computer PC201 monitoring device 202 to be displayed, paragraphs 15. 46, 49), 
wherein the processor is further arranged to activate the image capture apparatus for an activation period when an access signal is provided by the sensor (Activation period when the door opened; paragraphs 20, 22, 23. See also paragraphs 4, 12, 20 34-37, 43, 48), and 
wherein the casino apparatus security system further comprises a monitoring system comprising a remote device arranged to receive the image data from the image transmission member (transmit to PDA or computer PC201 monitoring device 202 to be displayed, paragraphs 15. 46, 49).

23. Kawamoto discloses the method of claim 21, wherein the secure casino apparatus comprises: 
a casing and a cavity within the casing (Figs. 1-2), the casing further comprising an access member arranged to provide access to the cavity (“access member” or door 3 in Figs. 1-2);
a sensor arranged to detect the access to the cavity and provide an access signal (door sensor 9 in Fig. 2; paragraphs 4, 12, 34-37); 
an image capture apparatus arranged to provide image data of the cavity when the image capture apparatus is activated (cameras 10A, 10B in Fig. 2); 
a memory arranged to store the image data (memory 105 in Fig. 3, paragraph 41); and 
a processor (control part 101 in Fig. 1; paragraphs 43) arranged to: 
process the image data and the access signal; and activate the image capture apparatus for an activation period when an access signal is provided by the sensor (paragraphs 34-37, 42-50).

24. Kawamoto discloses the method of claim 21, wherein the method further comprises: transmitting the image data (transmit to PDA or computer PC201 monitoring device 202 to be displayed, paragraphs 15. 46, 49).

25. Kawamoto discloses the method of claim 21, wherein the method further comprises: providing an alert (alert/PDA, alarm, audible alert/ buzzer; paragraphs 15-17, 22-25, 46, 56-59).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kawamoto fails to disclose that the access signal comprises a first access signal having an unauthorised access mode, and wherein the processor is further arranged to: perform pattern recognition on the image data; and upon recognition of a known pattern, transform the first access signal having the unauthorised access mode into a second access signal having an authorised access mode.
Another close prior art Weber (US 2013/0137509) discloses that an image capture device can be used to provide a user authorization to the cavity of an apparatus upon recognition of a known pattern on the image data (access to the gaming machine using facial recognition; paragraph 70). However, Weber fails to teach the access signal comprises a first access signal having an unauthorised access mode, and wherein the processor is further arranged to: perform pattern recognition on the image data; and upon recognition of a known pattern, transform the first access signal having the unauthorised access mode into a second access signal having an authorised access mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilkinson (US 2019/0005768) discloses a casino dropbox that is used to collect tokens and a camera which activates from a sensor (134 in Fig. 1) when a door of the dropbox opens (122 in Fig. 2). 
Baumgarte (US 2019/0130689) discloses an apparatus comprising a cavity (container), the apparatus comprising a camera (internal and external cameras 308 in Fig. 3) and sensor (317 in Fig. 3) and transmit information about the content of the container (paragraphs 7, 46, 49-52, 77).
	 Jacobson (US 10,580,068) discloses a secured container comprising an internal camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715